Citation Nr: 1455613	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating, in excess of 30 percent, for left hip degenerative arthritis, status post femur fracture with open reduction, internal fixation, and hardware removal.  

2.  Entitlement to an increased rating, in excess of 10 percent for a scar of the left thigh.  

3.  Entitlement to total disability due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1976 to May 1979 and from June 15 to 30 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision and Statement of the Case of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's July 2014 VA examination is located in the Veterans Benefits Management System.  VA outpatient treatment records are located in both the Veterans Benefits Management System and Virtual VA.  

This claim was previously remanded by the Board in January 2014.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left hip disability is manifested by symptoms such as pain, some slight limited range of motion of the hip, slight loss of muscle strength, fatigability, disturbance of locomotion, and little interference with sitting.  There is no ankylosis, flail joint, or impairment of the femur.  Significant muscle atrophy has not been shown.

2.  The Veteran has one painful scar which is 43 centimeters long by 3 centimeters wide, or 129 square centimeters.  One third of the scar is hypopigmented, but the entire scar is stable, flat, superficial, and smooth.  There is minimal adherence to the underlying tissue, with pain to palpitation.  There is no loss of tissue, induration, inflammation, loss of motion, loss of muscle function, or herniation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71(a), Diagnostic Code 5255 (2014).  

2.  The criteria for a rating in excess of 10 percent for a left thigh scar have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.118, Diagnostic Code 7804 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in November 2010, May 2013 and an addendum in June 2013.  There is no additional evidence that need be obtained.  


Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  


Increased Rating for the Left Hip

Hip disabilities are rated according to the Hip and Thigh Schedule in 38 C.F.R. § 4.71a.  Extension of the thigh limited to 5 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251.   Flexion of the thigh limited to 45 degrees warrants a 10 percent rating.  Id. at Diagnostic Code 5252.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  Id.  Flexion limited to 20 degrees warrants a 30 percent evaluation.  Id.  Flexion limited to 10 degrees warrants a 40 percent evaluation.  Id.  

Impairment of the thigh with limitation of rotation where the Veteran cannot toe-out more than 15 degrees warrants a 10 percent rating in the affected leg.  Id. at Diagnostic Code 5253.  Limitation of adduction where the Veteran cannot cross the legs also warrants a 10 percent rating.  Id.  For limitation of abduction where motion is lost beyond 10 degrees, a 20 percent rating is warranted.  Id.  

A hip flail joint warrants an 80 percent rating.  Id. at Diagnostic Code 5254.

Impairment of the femur with malunion with slight knee or hip disability warrants a 10 percent rating.  Id. at Diagnostic Code 5255.  Impairment with moderate knee or hip disability warrants a 20 percent rating.  Id.  Impairment with marked knee or hip disability warrants a 30 percent rating.  Id.  Impairment of the femur with a fracture of the surgical neck with a false joint warrants a 60 percent rating.  Id.  Impairment of the femur with fracture of the shaft or anatomical neck with nonunion, without loose motion and weightbearing is preserved with the aid of a brace, warrants a 60 percent evaluation.  Id.  Impairment with nonunion and loose motion (spiral or oblique fracture) an 80 percent rating is warranted.  Id.  

The Veteran was afforded a VA examination in November 2010.  There, the examiner noted the Veteran had previously complained of chronic pain limiting his walking to a half-mile and climbing stairs to one flight.  His gait was normal, and there was only slightly decreased range of motion, with painful motion.  There was also slightly decreased muscle strength in abduction but no muscle atrophy.  The examiner also noted other previous care where the Veteran complained of chronic hip and leg pain.  The Veteran denied any injury or further surgery to his hip.  At the examination, the Veteran complained of constant pain with flares on a daily basis lasting about 30 minutes.  The Veteran added that extended sitting caused extreme pain and cramping.  The examiner observed a slight left antalgic gait that disappeared after walking 20 feet.  The left hip had flexion to 110 degrees, extension to 15 degrees, internal rotation to 25 degrees, and external rotation to 45 degrees with pain in each. Adduction was to 25 degrees and abduction to 45 degrees.  No assistive devices were needed.  

The Veteran was also afforded a VA examination in May 2013.  There, the Veteran continued to complain of hip pain.  The Veteran noted that he had to get out of his truck after long periods to relieve pain and cramping in his hip.  He denied interference in his activities of daily living, including work.  The Veteran also denied flare ups.  Left hip flexion was to 90 degrees, with pain starting at 70 degrees.  Extension was to 20 degrees, with no objective evidence of pain.  There was no abduction lost beyond 10 degrees, the Veteran was able to cross his legs, and the Veteran could toe-out at least 15 degrees.  Post-repetition left hip flexion was to 85 degrees and extension was to 20 degrees.  The examiner noted the additional limitation of motion, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing, or weightbearing of the left hip.  Muscle strength was full, there was no ankylosis, no malunion or nonunion of the femur, no flail joint and no leg length discrepancy.  Left hip internal rotation was 40 degrees without pain, external rotation was 15 degrees with pain throughout, abduction was 35 degrees with pain throughout, and adduction was 35 degrees with pain throughout.  There was some further limitation of motion with repetitions.  The Veteran did not use any assistive device.  

At the Veteran's February 2014 back examination, the left hip flexion and left knee extension were both found to be 4 out of 5.  The Veteran noted limping for years.  The examiner stated the Veteran used a cane and that the left leg was 0.5 centimeters shorter than the right.  

The Veteran also sought VA outpatient treatment for his left hip.  There, his symptoms were similar to those described in the examinations.  For example, in April 2011, the Veteran had left hip passive range of motion of 95 degrees flexion, 5 degrees extension, with other measurements within normal limits.  This record also noted Manual Muscle Test results of 3+ out of 5 for left hip flexion and 3- out of 5 for extension.  An October 2013 record noted passive hip range of motion as 110 degrees bilaterally, with external rotation 15 degrees bilaterally and internal rotation 20 bilaterally.  The Manual Muscle Test again showed a decrease in the left hip.  

A private examiner, N.P., noted in December 2013 that the Veteran could do the activities of daily life, though no prolonged lifting.  Hip flexion was noted to be 110 degrees, with external rotation decreased at 25 degrees and internal rotation at 10 degrees.  Imagery showed left hip arthritic changes in the femoral head and acetabulum junction.  

The Veteran and two others submitted lay statements which reiterated the symptoms found at treatment, specifically chronic pain and the need to get out of his truck to relieve pain and cramping.  The Veteran and his acquaintances are competent and credible to describe his symptoms as they are something they have personally experienced or seen and they have consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Veteran does not meet the criteria for an increased rating of the left hip.  The Veteran has chronic pain and some limitation of motion that prevent him from sitting, standing, or walking for extended periods of time.  There is no evidence of ankylosis of the hip.  There is also no evidence of limitation of extension or flexion of the thigh which would merit a rating in excess of 30 percent.  There is no flail joint and no impairment of the femur from a fracture of the shaft or anatomical neck with nonunion.  Impairment of the thigh under Diagnostic Code 5253 and malunion under Diagnostic Code 5255 need not be considered as neither provide for a rating in excess of 30 percent.  Therefore, the Board cannot grant a rating in excess of 30 percent.  

It is noted that he reported in his substantive appeal that he would take early retirement, but was apparently was still working at the time of the most recent exam.  He has slightly restricted motion in the hip, without significant atrophy.  There is no basis for a higher rating given the recorded findings.

Increased Rating for a Left Thigh Scar

At the outset, it is noted that the criteria for rating scars was changed in October 2008. The RO has rated these scars under the old and new criteria, and the Board will do likewise.

Under the rating Schedule for scars in effect prior to October 2008, scars other than head, face, or neck, that are deep or that cause limited motion with area or areas exceeding 6 square inches (39 sq. cm.) are to be rated at 10 percent.  With area or areas exceeding 12 square inches (77 sq. cm.) a 20 percent rating is warranted.  With area or areas exceeding 72 square inches (465 sq. cm.) a 30 percent rating is warranted.  With area or areas exceeding 144 square inches (929 sq.cm.) a 40 percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  Notes after Diagnostic Code 7801 state: Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage.  Id.  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion and that have an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Id. at Diagnostic Code 7802 (2007).  Notes after Diagnostic Code 7802 mirror those following Diagnostic Code 7801.  Id.  

Scars that are superficial or unstable warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  Notes after the rating state: An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  

Scars which are superficial and painful on examination warrant a 10 percent evaluation.  Id. at Diagnostic Code 7804 (2007).  

The Board must also consider the revised schedule of scar ratings.  A Veteran whose scars were rated by VA under a prior version of Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805, as in effect before October 23, 2008, may request review under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  38 C.F.R. § 4.118 (2014).  

Burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent evaluation.  Id. at Diagnostic Code, 7801.  With an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.), a 20 percent evaluation is warranted.  With an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.), a 30 percent evaluation is warranted.  With an area or areas of 144 square inches (929 sq. cm.) or greater, an evaluation of 	40 percent is warranted.  Id.  A note following the ratings states:  A deep scar is one associated with underlying soft tissue damage.  

Burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear: with an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Id. at Diagnostic Code, 7802.

One or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four warrant a 20 percent evaluation.  Five or more warrant a 30 percent evaluation.  Notes following state:  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Id. at Diagnostic Code, 7804.  

Other Scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 should be evaluated for any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  Id. at Diagnostic Code, 7805.  

At the Veteran's November 2010 VA examination, the examiner noted a 43.0 centimeter by 1.5 centimeter mildly disfiguring scar along the Veteran's left lateral thigh.   The examiner stated the scar was slightly hyperpigmented in the proximal third, flat, superficial, and smooth.  There was very minimal adherence to the subcutaneous tissue, with tenderness to palpation.  There was no loss of tissue, induration, inflammation, breakdown, loss of motion or muscle function because of the scar.  

At the Veteran's May 2013 VA examination for his hip and scar, he stated that the scar was painful when pressure was applied to it.  He denied any new complaints relating to the scar.  The examiner noted that the Veteran had one painful scar along the entire left lateral thigh which was mildly disfiguring, measuring 43.0 centimeters by 3.0 centimeters.  The Veteran's symptoms were similar to those described in the November 2010 examination.  There was no evidence of instability, burn scars, or any other scars.  The approximate total area of the scar was 129 square centimeters.  

The Veteran's scar was mentioned in his VA outpatient treatment records, but only in the context of his left hip disability.  No symptoms other than those described in the VA examinations were noted.  

Under the ratings schedule in effect prior to 2008 and since, the Board cannot grant an increased rating for a left thigh scar.  The Veteran's scar is 129 square centimeters in area, painful, slightly hyperpigmented, and has minimal adherence to the underlying tissue.  Under the older schedule, a higher rating cannot be awarded under Diagnostic Code 7801 because although the total area is greater than 39 square centimeters, the scar is not deep and it does not cause limited motion.  For the same reason, the scar cannot be granted a higher rating under Diagnostic Code 7801 in the 2014 rating schedule.  Furthermore, as there is only one scar, a higher rating cannot be granted under Diagnostic Code 7804.  Therefore, the Board must deny the Veteran's claim.  

Staged ratings are inapplicable for both increased ratings claims as the Veteran's symptoms are unchanged during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has left hip pain, limitation of motion and a painful left hip scar with an area of 129 square centimeters.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a and 4.118, Diagnostic Codes 5250-5255 and 7800-7805.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Codes 5250-5255 and 7800-7805 adequately contemplate all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claims the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased rating in excess of 30 percent since August 11, 2010 for a left hip disability is denied.  

Entitlement to an increased rating in excess of 10 percent since August 11, 2010 for a scar of the left thigh is denied.  


REMAND

The Veteran's claim for TDIU must be remanded for an addendum opinion.  

At the Veteran's February 2014 VA examination, the examiner opined that the Veteran's service-connected disabilities did not render him unemployable.  At the time, the Veteran was not yet service-connected for his low back disability or right lower extremity radiculopathy.  While the examiner did note that the Veteran stated he had retired due to his low back pain, the examiner did not opine as to whether this disability rendered the Veteran unable to secure and maintain substantially gainful employment.  Therefore, the Board must remand for an addendum opinion.  

It is noted that a work history should be obtained.  In his substantive appeal, the Veteran reported that he might retire early from employment, but on recent examination it was noted he was working.  This matter should be clarified.

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.   The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  A complete work history should be solicited from the Veteran, to include a reporting of any current employment, as well as statements from recent employers as to reasons that he ceased employment.  All indicated development should be undertaken.

4.  After the above had been completed, the claims folder should be returned to the February 2014 examiner, or if he is unavailable, another examiner.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  If an additional examination is needed to respond to the following, that should be conducted.

The examiner must describe all functional impairment that the Veteran's service-connected disabilities, including his back disabilities cause, specifically as to any impact they have on his ability to maintain employment.   The examiner must take into account and comment on the Veteran and his co-worker's lay statements. 

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


